Name: Commission Regulation (EEC) No 3795/88 of 5 December 1988 fixing the refunds in the milk and milk products sector for low-fat cheese for the period 1 January to 24 March 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 16 Official Journal of the European Communities 6. 12. 88 COMMISSION REGULATION (EEC) No 3795/88 of 5 December 1988 fixing the refunds in the milk and milk products sector for low-fat cheese for the period 1 . January to 24 March 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the new category of cheese includes 'low-fat cheese, which was classified before 1 January 1988 within subheading 0404 E I b) ex 2 (cc) of the Common Customs Tariff and refunds were fixed in respect thereof ; Whereas from 25 March 1988 refunds were fixed for the low-fat cheese in question falling within CN code 0406 90 77 100 ; whereas, however, for the period 1 January to 24 March 1988 no refund was applicable ; whereas the aim of that measure was not to prevent such products from qualifying for a refund, which was simply an involuntary consequence of the introduction of the new harmonized system ; whereas the refunds in force at 31 December 1987 should be made applicable for that period ; Whereas, for the period concerned (1 January to 24 March 1988), Commission Regulations (EEC) No 88/88 0, (EEC) No 238/88 (6) and (EEC) No 508/88 0 fix the export refunds in the milk and milk products sector ; whereas, for the sake of simplification, the , three abovementioned Regulations should not be amended but should rather be supplemented by an independent regulation ; Whereas the pleasures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 3846/87 ( ), as last amended by Regulation (EEC) No 2882/88 (4), establishes an agricultural product nomenclature for export refunds ; whereas a distinction was made, as regards cheese falling within CN code 0406 90 77, between products of a fat content by weight in the dry matter of less than 39 % and those of a fat content equal to or greater than 39 % ; whereas from 1 January 1988 no refund was fixed for the former ; HAS ADOPTED THIS REGULATION : Article 1 For the period ' 1 January to 24 March 1988 inclusive, the refunds for the following products shall be equal to the amounts as indicated : (ECU/100 kg net weight) CN code Description Destination 0 Foot ­ notes Refund 0406 90 77 100 Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, Sams0 : of a fat content, by weight, in the dry matter of less than 39 % 028 032 036 038 400 404 00 00 00 00 00 00 00 24,00 24,00 47,24 125,21 (') No refund shall be paid in respect of exported cheese of which the free-at-frontier price, before application of the refund and the monetary compensatory amount, in the exporting Member State, is less than Ecu 140 per 100 kilograms . This limitation to Ecu 140 per 100 kilograms does not apply to cheeses falling within CN codes 0406 90 91 and 0406 90 93 . (') OJ No L 168, 28 . 6 . 1*68, p. 13 . 0 OJ No L 110, 29 . 4. 1988 , p. 27. h) OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 260, 20 . 9 . 1988 , p. 37. 0 OJ No L 11 , 15 . 1 . 1988 , p . 5 . (6) OJ No L 24, 29 . 1 . 1988 , p . 13 . f) OJ No L 52, 26. 2. 1988 , p . 21 . No L 334/ 17 6. 12. 88 Official Journal of the European Communities f) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. (*) The code numbers for the destinations are those set our in the Annex to Commission Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 11 . 1986, p. 46). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by * "* . Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ). Article 2 The Member States shall notify the Commission before 1 April 1989 of cases where this Regulation is applied. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1988 . For the Commission Frans ANDRIESSEN Vice-President